 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurns Motor Freight, Inc. and Chauffeurs, Team-sters, and Helpers, Local Union No. 175, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America andWilliam C. Freeman. Cases 9-CA-13866 and9-CA-13934June 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn March 14, 1980, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent Burns MotorFreight, Inc., Rupert, West Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.I Respondent has excepted to certain credibility) findings made by theAdministrative Law Judge It is the Board's estahlished policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Productr.Inc., 91 NLRB 544 (1950), enfd. I88 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.2 In the absence of exceptions thereto, we adopt pro forma the Admin-istrative Law Judge's finding that Respondent did not violate Sec 8(a)(3of the Act hy its refusal to recall or reinstate unfair labor practice strikerJohn Toth and that Respondent did nolt ,ioilate Sec 8(a)(l) of the Act byils interrogation of Toth250 NLRB No. 45APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present evidence, the National Labor Re-lations Board has found that we violated the Na-tional Labor Relations Act and has ordered us topost this notice and to carry out its provisions.WE WILL NOT discourage membership inChauffeurs, Teamsters and Helpers LocalUnion No. 175, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organi-zation, by refusing reinstatement to unfairlabor practice strikers following their uncondi-tional offer to return to work, or by otherwisediscriminating against employees in regard totheir hire or tenure of employment or termsand conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteed inSection 7 of the Act.WE WILL offer William C. Freeman immedi-ate and full reinstatement to his former job or,if that job no longer exists, to a substantiallyequivalent job, without prejudice to his senior-ity and other rights and privileges, and WEWILL make him whole for any loss of pay hemay have suffered by reason of our unlawfulfailure to reinstate him, with interest.BURNS MOTOR FREIGHT, INC.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard by me, in Lewisburg, West Virginia,on January 24, 1980. The charge in Case 9-CA-13866was filed by Chauffeurs, Teamsters and Helpers, LocalUnion No. 175, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, on May 16, 1979,' and amendedon June 27, while the charge in Case 9-CA-13934 wasfiled by William C. Freeman, an individual, herein calledFreeman, on June 1. An order consolidating the casesand a consolidated complaint and notice of hearing in thecases was issued on June 29 alleging violations of Section8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act, by Burns Motor Freight,Inc., herein called the Respondent. The issues raised byi All dales are ill 1979, unles otherw'ic 'tated276 BURNS MOTOR FREIGHT I INCthe consolidated complaint, as amended at the hearing.and the Respondent's answer thereto, are (a) whether astrike which occurred at the Respondent's place of busi-ness on or about April 6, was an unfair labor practicestrike, (b) whether the Respondent discriminatorilydenied reinstatement to certain participants in that strike,namely Freeman and John Toth, and (c) whether the Re-spondent independently violated Section 8(a)(l) of theAct through coercive interrogation of one of its employ-ees.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theRespondent, I make the following:FINDIN(S oF FACTrI. JURISDICTIONThe Respondent is a West Virginia corporation en-gaged in the transportation of freight by truck from var-ious locations in West Virginia, including its Rupert,West Virginia, terminal, the only facility involved in thisproceeding. During the 12 months preceding issuance ofthe consolidated complaint, a representative period, theRespondent received revenues in excess of $50,000 fromthe interstate transportation of freight from points withinthe State of West Virginia directly to points outside theState of West Virginia. The Respondent admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The consolidated complaint further alleges, the Re-spondent by answer admits, and I find, that the Union isa labor organization within the meaning of Section 2(5)of the Act.11. THE AL.LEGED UNFAIR L.ABOR PRACTICESA. The StrikeThe Union began an organizational campaign at theRespondent's place of business in August 1978. Follow-ing the filing of a representation petition by the Unionand proceedings incidental to that petition including arepresentation election, the Union was certified as thecollective-bargaining representative of certain of the Re-spondent's employees at its Rupert facility. The Re-spondent refused to bargain with the Union to test thatcertification, and following the filing of a charge by theUnion, the General Counsel issued a complaint on Janu-ary 26, alleging that commencing on December 19, 1978,the Respondent had violated Section 8(a)(5) and (1) ofthe Act. The Respondent filed an answer to the com-plaint, and the General Counsel on March 29, filed amotion for summary judgment in the case. The Boardissued its decision in the matter on June 1, 242 NLRBNo. 113 (1979), granting the General Counsel's motionand finding that the Respondent had violated the Act asalleged.An additional complaint had issued against the Re-spondent on October 18, 1978, based on a charge filed bythe Union in August 1978. That complaint alleged cer-tain violations of Section 8(a)(3) and (1) of the Act andwas heard by Administrative La"w Judge Thomas A.Ricci on April 5 and June 6. His decision, finding thatthe Respondent had in fact violated the Act in the dis-charge of William Martin and through various acts ofcoercive conduct by certain of the Respondent's supervi-sors including Fred Burns, Jr., the Respondent's vicepresident, and Tom Kimberlin, its Rupert dispatcher, wasaffirmed by the Board on November 6, 246 NLRB No.59 (1979).2It is undisputed that on April 6, the day following thefirst session of the hearing in the prior case before Ad-ministrative Law Judge Ricci, certain of the Respond-ent's employees including the discriminatees herein,Freeman and Toth, went on strike. The General Counselcontends that the strike which lasted until about April 13was caused by the unfair labor practices of the Respond-ent and the participants in the strike enjoyed the status ofunfair labor practice strikers. The evidence supportingthis contention is largely undisputed. Thus, DouglasChurch, the business agent of the Union, testified thatthe employees had become restless and irritated becauseof the Respondent's failure to sit down and negotiatewith the Union. Church further testified that the concernof the men over unspecified grievances and safety prob-lems and the discharge of Martin all contributed to theirultimate decision to strike. However, the strike was itselfput off until spring due to weather considerations. Abouta week or two prior to the strike, the Respondent's em-ployees met and discussed the Respondent's refusal tobargain and voted to strike and the strike date was setfor April 6. The strike took place as scheduled and theUnion utilized picket signs noting the Respondent's refus-al to bargain and referring to "unfair labor." The testi-mony of Freeman and John Toth generally corroboratedthe testimony of Church with respect to the reasons forthe strike. None of this testimony was contradicted bythe Respondent.As the Board stated in Tufts Brothers Incorporated, 235NLRB 808 (1978), at 810:An unfair labor practice strike is one which iscaused in whole or in part by an unfair labor prac-tice. The requirement of a causal connection be-tween the unfair labor practice and the strike is notsatisfied merely because the two coincide in time. Itis necessary for the Board to find that Respondent'sunlawful conduct in fact constituted a contributingcause to the strike that followed.Accordingly, timing is significant but not conclusive inestablishing the basis for a strike. Here the strike wasremote in time to the occurrence of the unfair laborpractices involved in the prior proceedings. The inde-pendent 8(a)(1) conduct as well as the 8(a)(3) violationinvolving Martin's discharge, which was litigated in theproceedings before Administrative Law Judge Ricci tookplace the preceding August and September. However,these unfair labor practices remained unremedied at thetime of the strike. And, while the initial refusal to bar-gain took place the preceding December, it constituted a2 Official notice of both prior eBoard proce.eding, involing the Re-,pnlildenIt a, ltakTen at Ihe reques! of the GOeneral Coulscl277 I)8 _ (ISI()NS ()F NATI()ONAL .ABOR RELATIONS BOARDviolation of a continuing natutre which was likely to pro-voke greater resentment the longer endured. Under thesecircumstances, and considering the likelihood of weatherconditions more favorable to strike action in April, theunfair labor practices of the Respondent are not pre-cluded as a basis for initiation of the strike action, not-withstanding the delay in beginning the strike.Certainly the testimony of Church. Freeman, and Tothsupport the conclusion that the strike was responsive tothe Respondent's unfair labor practices. That testimonywas reasonable, logical, uncontradicted, and credibly de-livered, and clearly established that the Respondent's un-lawful actions were a basis for the employees' decision tostrike. The Respondent provided no evidence, and sub-mitted no argument, tending to show that the strike wasbased on considerations unrelated to its actions previous-ly found by the Board to constitute unfair labor prac-tices. Accordingly, I conclude that the Respondent's ear-lier violations of the Act, and more particularly its refus-al to recognize and bargain with the Union, were morethan a source of dissatisfaction with the employees, andwere in fact a causative factor in the strike. Albion Corpo-ration d/b/a Brooks, Inc., 228 NLRB 1365 (1977). 1therefore conclude that the strike was an unfair laborpractice strike and the participants in the strike, includ-ing Freeman and Toth, were entitled to the status ofunfair labor practice strikers.B. The Alleged Failure To Reinstate Freeman andTothAccording to Business Agent Church, the strike wasnot effective. After a week or 10 days3he telephonedFred Burns, Jr., and told him that "the men were not in-terested and picketing any more, that they would like toreturn to work" and asked Burns if he would take thepeople back to work. Burns said that he would put thepeople back to work, and, according to Church, said hewould call them back in order of their seniority. Churchspecifically asked that one striker, Layton Osborne,whom Church described as the "oldest man there" becalled back first.Burns, called by the General Counsel as an adversewitness, conceded in his testimony that Church made anunconditional offer to return the strikers and he hadagreed to reinstate them. He further agreed to reinstateOsborne first, and apparently did so. However, he deniedthat he agreed to reinstate the strikers on the basis of se-niority and instead claimed that he had told Church thathe had lost business as a result of the strike and wouldcall the men back when he could.4More specifically,Burns related that he called the strikers back "accordingto their capabilities and what work was available."The record is not clear exactly when each striker wasreinstated or exactly in what order. Nor does it reflect:' Unfortunalely. the record does not reflect the exacl date the strikeended4 Church had equiv'ocaled in his tesimony on whether Burns had men-tioned a loss of business. Toth teslified, however. that followinig Church'stalk with Burnm. Church had reported Io the strikers that there had hbienat loss of work and that it would take as while to get all of them hack butthecy woiuld be cilltd hack by senllirity Accordingly, I credit burnsl' te-limonlly that he did advise Church of' h' loss of work and that the striker,sv ould oIt he recalled imnnediatelytthe positions to which they were reinstated. Apparently,however, all the strikers were reinstated except for Tothand Freeman. Toth who had worked prior to the strikeas a maintenance man doing primarily tire repair workwas not recalled to work until August 21, when Burnssent him a letter in effect calling him to return to work.While there is no contention that Toth did not receivethe letter, he admittedly did not respond to it.Freeman prior to the strike was used primarily todrive a truck with a "headache rack"5hauling logs. Hewas capable of driving other trucks utilized for haulingwood chips and had done such work for the Respondentin the past when there were no log hauling trips assignedto him. According to Freeman, his truck with its "head-ache rack" could be used to haul chips whereas a tractorwithout such a rack and normally used to haul chipscould not be utilized to haul logs.Freeman testified that during the 2 weeks followingthe conclusion of the strike he went to the Rupert facili-ty and talked to Kimberlin about going back to work.Kimberlin had told him they would call him when theywanted him back. Subsequently, on a date not revealedby the record, Freeman received a letter from the Re-spondent, and apparently as a result of the letter, con-ferred with Burns sometime in September. As a result ofthat conference, and apparently after agreeing to delayhis return to work for the Respondent for a 2-weekperiod in order to give his then employer notice of hisquitting, he was put to work sometime in October at theRespondent's Marlinton, West Virginia, facility, drivinga truck hauling chips. He was so employed at the time ofthe hearing herein.It is the General Counsel's position that as unfair laborpractice strikers, Toth and Freeman were entitled to im-mediate reinstatement following Church's unconditionaloffer to return the strikers to work. They were not soreinstated and the General Counsel contends that theywere entitled to backpay from the conclusion of thestrike until the Respondent offered them reinstatement.The Respondent contends that Toth and Freemanwere not immediately reinstated after the strike becauseof the Respondent's loss of business which had affectedtheir jobs. More specifically, in this regard, Burns testi-fied that Toth's position had not been filled after thestrike prior to the Respondent's efforts to recall him.Two maintenance men, Jack Ennis and Terry Baldwin,who had not engaged in the strike performed all themaintenance work following the strike.6With respect to Freeman's job, Burns testified that anemployee senior to Freeman, James Manspile, asked towork the logging truck after the strike, and thereafterManspile, a reinstated striker, was allowed to do thatwork.7The Respondent contends, and Freeman in his' A "headache rack" is designed to give the truck cab extra protectionfrom a shifting log load in the event of sudden braking action." Although Baldwin was junior in seniority toi Tolth Toth conceded inhis testimony that Baldwin was hired essentially as a mechanic butclaimed that he could have done Baldwin', work' Freeman. ,on the other hald. testified that. as he "understood" it. twioother drivers. Tommy Bryant aild Clemc'nt Knapp. were also utilized tohaul logs for the Respalidcelt Bryant. a.ccordinlg to Freeman. was a; sIrik-Continued278 BURNS MOTOR FREIGHT, INCtestimony admitted. that no new employees were hiredto haul logs subsequent to the beginning of the strike.Unfair Labor practices strikers are entitled to reinstate-ment to their former jobs upon unconditional applicationif such jobs are available even though the strikers werereplaced during the strike. Mastro Plastics Corp., andFrench-American Reeds Mfg. Co., Inc. v. N.L.R.B., 350U.S. 270 (1956). A refusal to reinstate such strikers vio-lates Section 8(a)(3) and (1) of the Act. SouthwesternPipe, Inc. v. N.L.R.B., 444 F.2d 340 (5th Cir. 1971), enf.in part 179 NLRB 364 (1969). Backpay for unfair laborpractice strikers unlawfully denied reinstatement ordinar-ily runs from the date of the failure to reinstate them tothe date of a subsequent reinstatement or offer thereof.The Rollash Corporation, 133 NLRB 464 (1961).The General Counsel makes out a prima facie case fora violation of the Act calling for reinstatement and back-pay by showing that an employer has failed to reinstateunfair labor practice strikers after their unconditionaloffer to return to work. Proof that jobs were unavailableis an affirmative defense and the burden of establishingthat defense rests upon the employer. N.L.R.B. v.Cambia Clay Products Company., 215 F.2d 48 (6th Cir.1954), enf. in part 106 NLRB 267 (1953).In the instant case, I have found that the strike was anunfair labor practice strike and the strikers were there-fore entitled to reinstatement upon application. It is clearthat Toth and Freeeman were not reinstated upon appli-cation. The General Counsel has thus established a primafacie cause of a violation of the Act by the Respondent,and it therefore becomes the Respondent's burden toprove its economic defense that jobs for Toth and Free-man were not available.Considering Toth's case first, the evidence is clear thatToth was never replaced prior to August 21 when theRespondent offered to return him to work. No new em-ployees were hired in his former position according toBurns whose testimony was not contradicted in thisregard. It therefore appears, and I conclude, that for allpractical purposes, Toth's former position was not availa-ble immediately after the strike or at anytime prior to theRespondent's offer to return him to work. There is nocontention that the Respondent discriminatorily abol-ished his job or was otherwise discriminatorily motivatedin refusing to reinstate him prior to the time it offered to.And the record evidence does not establish that therewas any substantially equivalent job for which Toth wasqualified prior to the Respondent's reinstatement offer.In this regard, I note from the unit description containedin the Board's decision involving the Respondent report-ed at 242 NLRB No. 113, supra, that only truckdriversand mechanics were employed by the Respondent, andthere was no claim here that Toth was qualified as atruckdriver. Based on the foregoing, I conclude that theRespondent did not violate Section 8(a)(3) and (1) of theAct in failing to reinstate Toth prior to the time it in factoffered him reinstatement.Freeman's case stands on a somewhat different footing.To avoid liability for backpay to Freeman it "was incum-er who had heen rcinstated to his regular jobh as a chip hauler. Knapp hadnot engaged in the strike IBoth Iryant and Knapp Were junrimr in senior.ity ito Freemanbent upon the Respondent to show just what employ-ment in the compensatory sense would not have beenavailable" to him. N.L.R.B. v. Patrick F. Izzi. d/b/a PatIzzi Trucking Co., 395 F.2d 241 (Ist Cir. 1968). Burns'testimony that the Respondent lost business as a result ofthe strike, although uncontradicted, was not corroborat-ed or documented. While loss of some business flowingfrom the strike could be normally anticipated, the 30-per-cent loss claimed by Burns was in no way substantiated.There was no showing of any specific loss of revenues,nor was there even a showing of the effect of theclaimed loss of business on the total employee comple-ment as compared to that existing prior to the strike.There was no evidence regarding the total customers lostor even the number of trucks or other equipment affect-ed by the claimed loss.Doubt as to the veracity of the extent of the claimedloss is also raised by Burns' admission that three or fourstriker replacements were hired during the strike vwithoutany further showing in the record that these replace-ments were discharged upon the return of the strike-s.The likelihood that such replacements were not dis-charged was raised by the credible testimony of Freemanthat following the end of the strike he observed at leasttwo new faces driving out of the Rupert facility. Underall the circumstances, I am unwilling to credit and acceptBurns' naked assertions regarding the extent of the Re-spondent's loss of business and any resulting effect uponthe availability of employment for Freeman. See St.Regis Paper Company, 247 NLRB No. 105 (1980).While the record shows that other persons, reinstatedstrikers and nonstrikers, drove the log truck formerlydriven by Freeman prior to the strike, I find it falls farshort of establishing that there were in fact no trucks orvehicles remaining which he could have driven after theconclusion of the strike. Unlike Toth, Freeman was adriver qualified to drive any of those trucks of the Re-spondent mentioned in the record herein. Indeed, whenhe was ultimately put to work at Marlinton, Freemandrove a different type of truck than he had previouslydriven on a regular basis.Thus, even assuming that the strikers were called backto work on the basis of their individual capabilities andthe work available as Burns claimed, there is still no ade-quate record explanation by Burns revealing exactly whycertain other strikers were reinstated while Freeman wasnot. In brief, the record shows that Freeman was capableof driving any of the Respondent's trucks, that suchtruckdriving jobs were "available" and had not beenabolished and that Freeman even had seniority over cer-tain of the striking driversswho had been returned towork.Considering the foregoing, and the General Counsel'sestablishment of a prima facie case with respect to thefailure to reinstate Freeman, I am persuaded that the Re-spondent did not establish that Freeman could not havebeen reinstated after the offer of the strikers to return towork. In failing to return Freeman to work the Respond-ent, I find, violated Section 8(a)(3) and (1) of the Act" Freeman', unccintradicted testimony that he had seniority oer strik-ers Tommr Bryant and Hou ard Clay is credited279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand I shall recommend an appropriate remedy for suchviolation.I note also that while Freeman was recalled by theRespondent in August or September, he was employedin the Respondent's Marlinton facility rather than at theRupert facility. In view of the difference in the place ofemployment, in the absence of record evidence showingthat such difference was Freeman's choice, and in the ab-sence of any evidence otherwise showing the equiva-lency status of Freeman's Marlinton employment, I mustconclude that Freeman's employment did not satisfy theRespondent's obligation to reinstate Freeman to hisformer position of employment or to a substantiallyequivalent position, assuming the former position is nolonger available. Accordingly, I shall recommend thatthe Respondent be required to offer Freeman such rein-statement.C. The Alleged Independent 8(a)(l) Violation.The consolidated complaint alleged that the Respond-ent, through its supervisor, Tom Kimberlin, on or aboutJanuary 15, coercively interrogated an employee con-cerning his membership in, sympathy for, and activitieson behalf of the Union, While the Respondent in itsanswer denied Kimberlin's supervisory and agencystatus, it appears that that issue was considered and de-cided by the Board in its decision involving the Re-spondent in November, supra. There, AdministrativeLaw Judge Ricci's finding that Kimberlin, a dispatcher,was a supervisor within the meaning of the Act was af-firmed by the Board. The Respondent, through Burns,conceded in the instant case that Kimberlin's functionsand duties had not changed since the prior case. Accord-ingly, I find that Kimberlin at all material times hereinwas a supervisor and agent of the Respondent within themeaning of Section 2(11) of the Act.The General Counsel relies upon the testimony ofToth to establish the alleged violations by Kimberlin.Thus, Toth testified that around mid-January when "anylittle thing that would go wrong" Kimberlin would"hound" him and ask "do you think your union buddiesare going to help you on this?" When asked to be morespecific, Toth testified that Kimberlin asked "Just whatdo you think the union [sic] would do, do you think theywould help you out and things along that line." Tothadded that Kimberlin talked to him on numerous occa-sions. Kimberlin did not testify.I regard Toth's testimony as too vague and general-ized to establish the coercive interrogation alleged.Moreover, even assuming that the remarks attributed toKimberlin by Toth constituted a violation of Section8(a)(1), I would not recommend issuance of a remedialorder based thereon. Toth was a witness in the priorhearing before Administrative Law Judge Ricci in April,more than 6 weeks after the remarks he attributed toKimberlin, which the General Counsel now contendswere violative of the Act. The violations attributed tothe Respondent in the proceeding before AdministrativeLaw Judge Ricci included coercive interrogation, as wellas certain other unlawful conduct attributed specificallyto Kimberlin.As stated by the Board in Gould, Inc., 221 NLRB 899(1975), citing Jefferson Chemical Company, Inc., 200NLRB 992 (1972), "the General COunsel was not re-quired to be aware of each and every fact giving rise toa possible unfair labor practice prior to the issuance of acomplaint since its investigation is normally limited tothe events set forth in the charge." Moreover, as pointedout by the Administrative Law Judge in Gould, Inc.,supra, at 903:The Board has uniformly acknowledged the propri-ety of separate litigation of roughly concurrent al-leged violations where the alleged violations in thesecond case were not known to the General Coun-sel at the time of the earlier proceeding, were inde-pendent acts, and were not the type of violationreadily discoverable even after an exhaustive inves-tigation. See Truck Drivers, Oil Drivers. Filling Sta-tion and Platform Workers Union, Local No. 705,IBT, 210 NLRB 210 (1974); Neuhoff Packers, Inc.,159 NLRB 1710, 1711, fn. 3 (1966); and see alsoSchill Steel Products, Inc., 144 NLRB 69, 70-71(1963), enfd. 340 F.2d 568 (1965).On the other hand, it is the stated general policy of theBoard to have all alleged violations litigated in one pro-ceeding where practicable in order to avoid unnecessaryharassment of respondents. Peyton Packing Company,Inc., 129 NLRB 1358 (1961).In the case sub judice it cannot be said that the unlaw-ful conduct attributed by Toth to Kimberlin was not of atype and nature readily discoverable by the GeneralCounsel even after exhaustive investigation. On the con-trary, it could reasonably be expected that since Tothtestified in the earlier proceeding regarding unlawfulconduct of Kimberlin, the General Counsel would haveascertained all violations attributed by Toth to Kimberlinoccurring prior to that hearing. Under these circum-stances, it would be unfair to the Respondent and a de-privation of due process to base a finding of a violationupon Toth's testimony regarding Kimberlin herein. Ac-cordingly, I find no such violation.CONCLUSIONS OF LAW1. The Respondent, Burns Motor Freight, Inc.,Rupert, West Virginia, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Chauffeurs, Teamsters and Helpers, Local UnionNo. 175, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.3. The strike which began on April 6, 1979, havingbeen caused by the Respondent's unfair labor practices,was an unfair labor practice strike.4. By refusing, after his unconditional offer to returnto work, to reinstate unfair labor practice striker WilliamC. Freeman, the Respondent has engaged in unfair laborpractices in violation of Section 8(a)(3) and (1) of theAct.280 BURNS MOTOR FREIGHT, INC5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. The Respondent did not violate Section 8(a)(3) and(1) of the Act by failing to recall or reinstate unfair laborpractice striker John Toth prior to August 21, 1979.7. The Respondent has not violated the Act in anyother manner alleged in the consolidated complaint asamended.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Having found that the Respondent did not reinstateWilliam C. Freeman as it was lawfully required to do, Ishall recommend that the Respondent be ordered to im-mediately reinstate Freeman, to the extent it has not al-ready done so, to his former job or, if that job no longerexists, to a substantially equivalent job, without prejudiceto his seniority and other rights and privileges, dismissingif necessary any employee hired after April 6, 1979, andto make him whole for any loss of earnings and compen-sation he may have suffered because of the illegal dis-crimination against him as found herein. Backpay shallbe computed in accordance with the formula approvedin F. W. Woolworth Company, 90 NLRB 289 (1950), withinterest computed in the manner and amount prescribedin Florida Steel Corporation, 231 NLRB 651 (1977).9Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER ' 0The Respondent, Burns Motor Freight, Inc., Rupert,West Virginia, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Discouraging membership in Chauffeurs, Teamstersand Helpers Local Union No. 175, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, by* See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).'O In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions. and Order, and all objections theretoshall be deemed waived for all purposesrefusing to reinstate unfair labor practice strikers follow-ing their unconditional offer to return to work, or byotherwise discriminating against employees in regard totheir hire or tenure of employment or terms and condi-tions of employment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Offer to William C. Freeman immediate and fullreinstatemwnt to his former job or, if it no longer exists,to a substantially equivalent job, without prejudice to hisseniority or other rights and privileges, dismissing if nec-essary any employees hired after April 6, 1979, and makehim whole for any loss of pay he may have suffered asthe result of the failure to reinstate him following the un-conditional offer of the strikers to return to work, in themanner set forth in the section herein entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Rupert, West Virginia, facility copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by the Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated com-plaint, as amended, be, and it hereby is, dismissed insofaras it alleged unfair labor practices not specifically foundherein.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"281